 
 
I 
111th CONGRESS
1st Session
H. R. 3772 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2009 
Mr. Davis of Illinois (for himself, Mr. Ellison, Mr. Sires, Mr. Scott of Virginia, Ms. Fudge, Ms. Corrine Brown of Florida, Mr. Grijalva, Mr. Towns, Ms. Jackson-Lee of Texas, Mr. Kennedy, and Mr. Stark) introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend title 31 of the United States Code to require that Federal children’s programs be separately displayed and analyzed in the President’s budget. 
 
 
1.Short titleThis Act may be cited as the Children's Budget Act. 
2.Amendment to title 31Section 1105(a) of title 31, United States Code, is amended by— 
(1)redesignating paragraph (33), as added by Public Law 107–296, as paragraph (36); and 
(2)adding at the end the following: 
 
(37) 
(A)A detailed, separate analysis for the prior fiscal year, the current fiscal year, the fiscal year for which the budget is submitted, and the ensuing fiscal year identifying the amounts of gross and net appropriations or obligational authority and outlays that are directed to children within the United States and territories including— 
(i)summaries of the total amount of such appropriations or new obligational authority and outlays requested for children and children’s programs; 
(ii)an estimate of current levels of spending on children and children’s programs; and 
(iii)a detailed breakdown of spending on children and children’s programs by agency, department, and initiative. 
(B)In this paragraph, the term children means individuals under the age of 19. 
(C)In this paragraph, spending on children includes— 
(i)Federal entitlement spending that goes directly to children; 
(ii)outlays for programs and initiatives that, consistent with their mission, deliver services exclusively to children; 
(iii)outlays for programs and initiatives that, while not serving children directly, have as a core mission goal, the improvement of children’s health, education, welfare, and general well-being; and 
(iv)a share of funding for Federal programs and initiatives that deliver services to both children and adults that is consistent with the share of program benefits for children based on the best available data. 
(D)In implementing this paragraph, including determining what Federal activities or accounts constitutes spending on children or children’s programs, the Office of Management and Budget shall consult periodically with the Committees on the Budget of the Senate and the House, the Committees on Appropriations of the Senate and the House, and the Congressional Budget Office.. 
 
